Case: 13-50948      Document: 00512753079         Page: 1    Date Filed: 09/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50948
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JESUS ALONSO CANTU-ROSAS, also known as Jesus Villa-Mireles,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:06-CR-967-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jesus Alonso Cantu-Rosas appeals the consecutive 24-month sentence
imposed upon revocation of his supervised release following his conviction and
82-month sentence for possession with intent to distribute marijuana. Cantu-
Rosas argues that the district court committed significant procedural error by
failing to recognize its authority to order that his revocation sentence run
partially concurrent with the 82-month drug sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50948     Document: 00512753079      Page: 2   Date Filed: 09/02/2014


                                  No. 13-50948

      Cantu-Rosas challenges the district court’s incorrect statement
regarding its authority to impose a partially concurrent sentence for the first
time on appeal. Accordingly, we review for plain error only. See United States
v. Kirklin, 701 F.3d 177, 178-79 (5th Cir. 2012). The Government concedes
that the district court committed a clear and obvious error by stating that it
was statutorily barred from imposing a partially concurrent revocation
sentence. See United States v. Mathena, 23 F.3d 87, 91-93 (5th Cir. 1994); 18
U.S.C. § 3584(a); U.S.S.G. § 5G1.3(c).
      However, Cantu-Rosas cannot show that his substantial rights were
affected because he does not demonstrate a reasonable probability that he
would have received a lesser sentence but for the error. See United States v.
Davis, 602 F.3d 643, 647 (5th Cir. 2010). Nor does he demonstrate that we
should exercise discretion to remand because the error seriously affected the
fairness, integrity, or public reputation of his judicial proceedings. See Kirklin,
701 F.3d at 180; United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir.
2008). Accordingly, the judgment of the district court is AFFIRMED.




                                         2